PRECEDENTIAL



       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                _______________

                     No. 13-4300
                   _______________

    IN RE: GOOGLE INC. COOKIE PLACEMENT
        CONSUMER PRIVACY LITIGATION

   William Gourley; Jose M. Bermudez; Nicholas Todd
               Heinrich; Lynne Krause,

                                      Appellants
                   _______________

     On Appeal from the United States District Court
                for the District of Delaware
                   (No. 1-12-md-02358)
       District Judge: Honorable Sue L. Robinson
                     _______________

               Argued December 11, 2014

Before: FUENTES, FISHER, and KRAUSE, Circuit Judges

          (Opinion Filed: November 10, 2015)
Jason O. Barnes, Esq. [ARGUED]
Barnes & Associates
219 East Dunklin Street, Suite A
Jefferson City, MO 65101

James P. Frickleton, Esq.
Bartimus Frickleton Robertson & Gorny
11150 Overbrook Road, Suite 250
Leawood, KS 66211

Edward D. Robertson, Jr., Esq.
Bartimus Frickleton Robertson & Gorny
715 Swifts Highway
Jefferson City, MO 65109

Brian R. Strange, Esq.
Strange & Carpenter
12100 Wilshire Boulevard
Suite 1900
Los Angeles, CA 90025

Attorneys for Plaintiff-Appellants

Colleen Bal, Esq.
Michael H. Rubin, Esq. [ARGUED]
Wilson, Sonsini, Goodrich & Rosati
One Market Street
Spear Tower, Suite 3300
San Francisco, CA 94105




                               2
Michael H. Rubin, Esq.
Wilson, Sonsini, Goodrich & Rosati
One Market Street
Spear Tower, Suite 3300
San Francisco, CA 94105

Anthony J. Weibell, Esq.
Wilson, Sonsini, Goodrich & Rosati
650 Page Mill Road
Palo Alto, CA 94304

Attorneys for Defendant-Appellee Google Inc.

Edward P. Boyle, Esq.
David N. Cinotti, Esq.
Venable
1270 Avenue of the Americas
24th Floor, Rockefeller Center
New York, NY 10020

Travis S. Hunter, Esq.
Rudolf Koch, Esq.
Richards, Layton & Finger
920 North King Street
One Rodney Square
Wilmington, DE 19801

Attorneys for Defendant-Appellee Vibrant Media Inc.

Lisa M. Coyle, Esq.
Ropes & Gray
1211 Avenue of the Americas
New York, NY 10036




                              3
Douglas H. Meal, Esq.
Ropes & Gray
800 Boylston Street
Prudential Tower
Boston, MA 02199

Attorneys for Defendant-Appellees Media Innovation Group
LLC and WPP PLC


                     _______________

                OPINION OF THE COURT
                    _______________


FUENTES, Circuit Judge:

       This class action arises from allegations that the
defendants, who run internet advertising businesses, placed
tracking cookies on the plaintiffs’ web browsers in
contravention of their browsers’ cookie blockers and
defendant Google’s own public statements. At issue in this
appeal is the District Court’s dismissal of each of the nine
claims brought by the plaintiffs. As follows, we will affirm in
part, vacate in part, and remand to the District Court for
additional proceedings.

I.    Background

      A.     Internet Advertising and Cookie-Based
Tracking




                              4
       In most users’ experience, webpages appear on
browsers as integrated collages of text and images. As a
technical matter, this content is delivered and aggregated
from multiple independent servers. This includes advertising
content, which is typically drawn from “third-party” servers
owned by the advertisers themselves. The defendants in this
case are internet advertising companies, and this suit concerns
their practices in serving advertisements to the browsers of
webpage visitors.

        The delivery of advertising content from third party
servers to webpage visitors’ browsers is a highly technical
process involving a series of communications between the
visitor’s browser, the server of the visited website, and the
server of the advertising company. In its specifics:

      The host website leaves part of its webpage
      blank where the third-party advertisements will
      appear. Upon receiving a “GET” request from a
      user seeking to display a particular webpage,
      the server for that webpage will subsequently
      respond to the browser, instructing the browser
      to send a “GET” request to the third-party
      company      charged     with     serving    the
      advertisements for that particular webpage. . . .
      The third-party server responds to the GET
      request by sending the advertisement to the
      user’s browser, which then displays it on the
      user’s device. The entire process occurs within
      milliseconds and the third-party content appears
      to arrive simultaneously with the first-party




                              5
         content so that the user does not discern any
         separate GET requests from the third-parties.1

        As the defendants deliver their advertisements directly
to users from their own servers, the defendants have the
capacity to vary how they populate their rented webpage
space. This capacity permits targeting by which the
defendants may serve different advertisements to different
visitors. The general principle is that the more that an
advertisement is tailored to its audience—sneakers for
runners, legal pads for lawyers—the greater the
advertisement’s expected value. Here, the value of
customization, combined with the capacity for individuated
advertisement service, impels internet advertisers to surmise
whatever they can about each particular person requesting
webpage content.

         As pled in the complaint:
         To inject the most targeted ads possible, and
         therefore charge higher rates to buyers of the ad
         space, these third-party companies . . . compile
         the [i]nternet histories of users. The third-party
         advertising companies use “third-party cookies”
         to accomplish this goal. In the process of
         injecting the advertisements into the first-party
         websites, the third-party advertising companies
         also place third-party cookies on user’s
         computing devices. Since the advertising
         companies place advertisements on multiple
         sites, these cookies allow these companies to



1
    Compl. ¶ 41.




                                 6
         keep track of and monitor an individual user’s
         web activity over every website on which these
         companies inject ads.2

         These third-party cookies are used by
         advertising companies to help create detailed
         profiles on individuals . . . by recording every
         communication request by that browser to sites
         that are participating in the ad network,
         including all search terms the user has entered.
         The information is sent to the companies and
         associated with unique cookies—that is how the
         tracking takes place. The cookie lets the tracker
         associate the web activity with a unique person
         using a unique browser on a device. Once the
         third-party cookie is placed in the browser, the
         next time the user goes to a website with the
         same [d]efendant’s advertisements, a copy of
         that request can be associated with the unique
         third-party cookie previously placed. Thus the
         tracker can track the behavior of the user . . . .3

      B.        Cookie Blocking, Circumvention, Deceit, and
Discovery

       Individually tailored webpage advertisements are now
ubiquitous. But, where cookie-based tracking is concerned,
leading web browsers have designed built-in features to
prevent the installation of cookies by third-party servers. The



2
    Compl. ¶ 45.
3
    Compl. ¶ 46.




                                 7
complaint calls them “cookie blockers.” The cookie blockers
of two browsers are at issue in this case. One is Microsoft’s
Internet Explorer, which featured an “opt-in” cookie blocker
that a user could elect to activate. The other is Apple’s Safari
browser, which featured an “opt-out” cookie blocker that was
activated by default. The complaint notes that the main Apple
website page dedicated to Safari advertised its opt-out cookie
blocker as a unique feature, stating that, “to better protect[]
your privacy[,] Safari accepts cookies only from the websites
you visit.”4 Likewise, the Safari browser labeled its default
cookie setting as “Block cookies: From third parties and
advertisers.”5

       According to the complaint, the Safari and Internet
Explorer cookie blockers were well-known to industry
participants, including as to their existence, functionality, and
purpose. More is alleged about Google in particular. Google’s
Privacy Policy explained that “most browsers are initially set
up to accept cookies, but you can reset your browser to refuse
all cookies or to indicate when a cookie is being sent.”6
Google provided further assurances about the Safari cookie
blocker specifically. Google offered a proprietary cookie
blocker, a so-called “opt-out cookie” that, when downloaded,
would prevent the installation of tracking cookies. On the
public webpage Google maintained to describe its opt-out
cookie, Google assured visitors that “Safari is set by default




4
    Compl. ¶ 69.
5
    Compl. ¶ 71.
6
    Compl. ¶ 80.




                               8
to block all third party cookies. If you have not changed those
settings, this option essentially accomplishes the same thing
as setting the opt-out cookie.”7

       In February 2012, Stanford graduate student Jonathan
Mayer published an online report revealing that Google and
the other defendants had discovered, and were surreptitiously
exploiting, loopholes in both the Safari cookie blocker and the
Internet Explorer cookie blocker.8 Safari’s cookie blocker
turns out to have had a few exceptions, one of which was that
it permitted third-party cookies if the browser submitted a
certain form to the third-party. Because advertisement
delivery does not, in the ordinary course, involve such forms,
the exception ought not have provided a pathway to installing
advertiser tracking cookies. But according to Mayer’s report,
Google used code to command users’ web browsers to
automatically submit a hidden form to Google when users
visited websites embedded with Google advertisements. This
covert form triggered the exception to the cookie blocker, and,
used widely, enabled the broad placement of cookies on Safari
browsers notwithstanding that the blocker—as Google
publicly acknowledged—was designed to prevent just that.
The other defendants, meanwhile, accomplished similar
circumventions. As a result, the defendants could—and did—
place third-party cookies on browsers with activated blockers.




7
    Compl. ¶ 79.
8
 Compl. ¶ 75; Jonathan Mayer, Web Policy Blog, Safari
Trackers (Feb. 17, 2012),
http://webpolicy.org/2012/02/17/safari-trackers/.




                              9
       Mayer’s findings were concurrently published in the
Wall Street Journal9 and drew the attention of the Federal
Trade Commission and a consortium of state attorneys
general. The Department of Justice filed suit under the Federal
Trade Commission’s authorizing statute in the Northern
District of California, and the action resolved by way of a
stipulated order providing for a $22.5 million civil penalty.10
Google further agreed to certain forward-looking conditions
related to internet privacy, but admitted no past acts or
wrongdoing.11 Google similarly reached a $17 million




9
 Compl. ¶ 74; Julia Angwin & Jennifer Valentino-Devries,
Google’s iPhone Tracking: Web Giant, Others Bypassed
Apple Browser Settings for Guarding Privacy, Wall Street
Journal (Feb. 17, 2012),
http://www.wsj.com/article_email/SB1000142405297020488
0404577225380456599176.
10
   Compl. ¶¶ 166-68; United States v. Google, Inc., N.D. Cal.
No. 12-cv-4177, Docs. 1, 30; see also Press Release, Federal
Trade Commission, Google Will Pay $22.5 Million to Settle
FTC Charges it Misrepresented Privacy Assurances to Users
of Apple’s Safari Internet Browser: Privacy Settlement is the
Largest FTC Penalty Ever for Violation of a Commission
Order (Aug. 9, 2012), https://www.ftc.gov/news-
events/press-releases/2012/08/google-will-pay-225-million-
settle-ftc-charges-it-misrepresented.
11
  Compl. ¶ 169; Google, N.D. Cal. No. 12-cv-4177, Docs.
30, 32.




                              10
settlement with 38 state attorneys general, including the
California Attorney General.12
       C.     The Instant Suit

       Following Mayer’s report, a series of lawsuits were
filed in federal district courts around the country. Those



12
   See Settlement Agreement between Google, Inc. & the
Attorneys General of the States of Alabama, Arizona,
Arkansas, California, Connecticut, Florida, Illinois, Indiana,
Iowa, Kansas, Kentucky, Maine, Maryland, Massachusetts,
Michigan, Minnesota, Mississippi, Nebraska, Nevada, New
Jersey, New Mexico, New York, North Carolina, North
Dakota, Ohio, Oklahoma, Oregon, Pennsylvania, Rhode
Island, South Carolina, South Dakota, Tennessee, Texas,
Vermont, Virginia, Washington, and Wisconsin, as well as
the      District      of     Columbia,        available      at
http://www.ncdoj.gov/News-and-Alerts/News-Releases-and-
Advisories/Related-Information/Google-Safari-Settlement-
Agreement.aspx; see also Claire Cain Miller, Google to Pay
$17 Million to Settle Privacy Case, N.Y. Times (Nov. 18,
2013),
http://www.nytimes.com/2013/11/19/technology/google-to-
pay-17-million-to-settle-privacy-case.html. The settlement
with the state attorneys general post-dated the District Court’s
dismissal order, and thus the filing of the complaint. Because
the fact of this settlement is well-documented and officially
recognized by the many governmental parties to it, and
because the public policy implications of imposing liability
on defendant Google are highly relevant to the disposition of
two of the plaintiffs’ claims, we will take judicial notice of
Google’s settlement with the state attorneys general.




                              11
lawsuits were consolidated by the Multi-District Litigation
panel and assigned to Judge Sue Robinson of the District of
Delaware. This appeal is from the District Court’s dismissal
of that consolidated case.

      The consolidated case was presented to the District
Court as a putative class action, and four named plaintiffs—
our appellants here—filed a consolidated class action
complaint. The putative class consists of:

         all persons in the United States of America who
         used the Apple Safari or Microsoft Internet
         Explorer web browsers and who visited a
         website from which doubleclick.net (Google’s
         advertising serving service), PointRoll, Vibrant
         Media, Media Innovation Group, or WPP
         cookies were deployed as part of a scheme to
         circumvent the users’ browsers’ settings to
         block such cookies and which were thereby
         used to enable tracking of the class members[’]
         [i]nternet communications without consent.13

        The complaint asserts three federal law claims against
all defendants. Count I claims violation of the federal Wiretap
Act, 18 U.S.C. § 2510 et seq. Count II claims violation of the
Stored Communications Act, 18 U.S.C § 2701. And Count III
claims violation of the Computer Fraud and Abuse Act, 18
U.S.C. § 1030.




13
     Compl. ¶ 191.




                               12
       The complaint also asserts six California state law
claims against Google only. Count IV claims violation of the
privacy right conferred by the California Constitution. Count
V claims intrusion upon seclusion under California tort law.
Count VI claims violation of the Unfair Competition Law,
Cal. Bus. & Prof. Code § 17200. Count VII claims violation
of the California Comprehensive Computer Data Access and
Fraud Act, Cal. Penal Code § 502. Count VIII claims
violation of the California Invasion of Privacy Act, Cal. Penal
Code § 630 et seq. And Count IX claims violation of the
California Consumers Legal Remedies Act, Cal. Civ. Code
§ 1750 et seq.

       The defendants moved to dismiss the entire complaint
for lack of Article III standing and for failure to state any
claim. Without definitively resolving the standing challenge,
the District Court agreed with the defendants that the
allegations in the complaint did not give rise to any action,
and on that basis dismissed the complaint under Rule
12(b)(6).14 On appeal, the plaintiffs challenge the dismissal of
each of their nine claims, and the defendants renew their
contention that the plaintiffs lack Article III standing.

II.    Injury in Fact

       Before we reach the merits, we address the defendants’
argument that the plaintiffs lack standing. “[T]he question of
standing is whether the litigant is entitled to have the court




14
  In re Google Inc. Cookie Placement Consumer Privacy
Litig., 988 F. Supp. 2d 434 (D. Del. 2013).




                              13
decide the merits of the dispute or of particular issues.”15 A
core requirement of standing is that the plaintiff have suffered
an injury in fact. The defendants contend that the plaintiffs
fail to demonstrate injury in fact because they make
insufficient allegations of pecuniary harm.
        For purposes of injury in fact, the defendants’
emphasis on economic loss is misplaced. In assessing injury
in fact, we look for an “invasion . . . which is (a) concrete and
particularized; and (b) actual or imminent, not conjectural or
hypothetical.”16 Though the “injury must affect the plaintiff in
a personal and individual way,”17 this standard does not
demand that a plaintiff suffer any particular type of harm to
have standing. Consequently, and contrary to the contentions
of the defendants, a plaintiff need not show actual monetary
loss for purposes of injury in fact. Rather, “the actual or
threatened injury required by Art. III may exist solely by
virtue of statutes creating legal rights, the invasion of which
creates standing.”18 Sure enough, the Supreme Court itself




15
   Storino v. Borough of Point Pleasant Beach, 322 F.3d 293,
296 (3d Cir. 2003) (internal quotation marks omitted). “If
[the] plaintiffs do not possess Article III standing, both the
District Court and this Court lack subject matter jurisdiction
to address the merits of [the] plaintiffs’ case.” Id. (internal
quotation marks omitted).
16
   Pichler v. UNITE, 542 F.3d 380, 390 (3d Cir. 2008)
(quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61
(1992)).
17
     Lujan, 504 U.S. at 560 n.1.




                                   14
has permitted a plaintiff to bring suit for violations of federal
privacy law absent any indication of pecuniary harm.19
       The plaintiffs here base their claims on highly specific
allegations that the defendants, in the course of serving
advertisements to their personal web browsers, implanted
tracking cookies on their personal computers. Irrespective of
whether these allegations state a claim, the events that the
complaint describes are concrete, particularized, and actual as
to the plaintiffs. To the extent that the defendants believe that
the alleged conduct implicates interests that are not legally
protected, this is an issue of the merits rather than of standing.
       The plaintiffs show injury in fact, and we have
jurisdiction to address the merits of their claims.20



18
   Havens Realty Corp. v. Coleman, 455 U.S. 363, 373 (1982)
(alteration in original) (internal quotation marks omitted); see
also Friends of the Earth, Inc. v. Laidlaw Envtl. Servs.
(TOC), Inc., 528 U.S. 167, 183 (2000) (“[E]nvironmental
plaintiffs adequately allege injury in fact when they aver that
they use the affected area and are persons for whom the
aesthetic and recreational values of the area will be lessened
by the challenged activity.”) (internal quotation marks
omitted).
19
   See Doe v. Chao, 540 U.S. 614, 641 (2004) (Ginsburg, J.,
dissenting) (“Doe has standing to sue, the Court agrees, based
on ‘allegations that he was “torn . . . all to pieces” and
“greatly concerned and worried” because of the disclosure of
his Social Security number and its potentially “devastating”
consequences.’”).
20
  The District Court had subject matter jurisdiction over the
plaintiffs’ federal law claims under 28 U.S.C. § 1331. It had



                               15
III.   Federal Claims Against All Defendants

       We first address the three federal law claims brought
against all defendants. For the following reasons, we will
vacate the dismissal of the plaintiffs’ Wiretap Act claim but
affirm the dismissal of the plaintiffs’ claims under the Stored
Communications Act and Computer Fraud and Abuse Act.

       A.     The Federal Wiretap Act

       The federal Wiretap Act is codified at 18 U.S.C. §
2510 et seq. A plaintiff pleads a prima facie case under the
Act by showing that the defendant “(1) intentionally (2)
intercepted, endeavored to intercept or procured another
person to intercept or endeavor to intercept (3) the contents of
(4) an electronic communication, (5) using a device.”21 Of




subject matter jurisdiction over the plaintiffs’ state law claims
for two independent reasons: supplemental jurisdiction under
28 U.S.C. § 1367, and diversity jurisdiction under the Class
Action Fairness Act, 28 U.S.C. § 1332(d). We have
jurisdiction over the District Court’s final dismissal under 28
U.S.C. § 1291.
21
   In re Pharmatrak, Inc. Privacy Litig., 329 F.3d 9, 18 (1st
Cir. 2003) (citing 18 U.S.C. § 2511(1)(a)); see also §§
2510(4) (providing that “‘intercept’ means the aural or other
acquisition of the contents of any wire, electronic, or oral
communication through the use of any electronic,
mechanical, or other device”), 2520 (providing a private right
of action)).




                               16
several statutory exceptions, one is the exception of
§ 2511(2)(d). Section 2511(2)(d) provides that, ordinarily, no
cause of action will lie against a private person “where such
person is a party to the communication or where one of the
parties to the communication has given prior consent to such
interception.”22



                1.    Acquisition of “Content”

       The District Court dismissed the plaintiffs’ Wiretap
Act claim on the basis that the defendants’ alleged conduct
did not involve the acquisition of communications “content.”
While the plaintiffs allege that the defendants acquired and
tracked the URLs they visited, the Act defines “contents” as
“any information concerning the substance, purport, or
meaning of th[e] communication [at issue].”23 The District
Court held that, “[a]s described by their name, ‘Universal
Resource Locators,’ . . . . a URL is a location identifier and
does not ‘concern [ ] the substance, purport, or meaning’ of
an electronic communication.’”24




22
   The exception does not apply if “such communication is
intercepted for the purpose of committing any criminal or
tortious act in violation of the Constitution or laws of the
United States or of any State.” 18 U.S.C. § 2511(2)(d).
23
     18 U.S.C. § 2510(8).
24
  In re: Google, 988 F. Supp. 2d at 444 (final alteration in
original) (quoting 18 U.S.C. § 2510(8)).




                              17
         In Smith v. Maryland, the Supreme Court made clear
the important difference between extrinsic information used
to route a communication and the communicated content
itself.25 In Smith, the Supreme Court found no Fourth
Amendment violation from the government’s warrantless use
of a pen register.26 Distinguishing its holding in Katz v.
United States27 that warrantless wiretapping violated the
Fourth Amendment, the Supreme Court explained that “a pen
register differs significantly from the listening device
employed in Katz, for pen registers do not acquire the
contents of communications.”28 Rather, the Court explained,
pen registers “disclose only the telephone numbers that have
been dialed—a means of establishing communication. Neither
the purport of any communication between the caller and the
recipient of the call, their identities, nor whether the call was
even completed is disclosed by pen registers.”29

       Smith’s differentiation between the “means of
establishing communication” and the “purport of a[]
communication”30 looms large in federal surveillance law.


25
     442 U.S. 735 (1979).
26
     Id. at 745-46.
27
     389 U.S. 347 (1967).
28
     Id. at 741 (emphasis in original).
29
  Id. (quoting United States v. New York Tel. Co., 434 U.S.
159, 167 (1977)).
30
     Id.



                                 18
Whereas the Wiretap Act governs the interception of
communications “content[],”31 the separate federal Pen
Register Act governs the acquisition of non-content “dialing,
routing, addressing, [or] signaling information.”32 As the
House of Representatives noted in its Report regarding the
enactment of the PATRIOT Act, “the statutorily prescribed
line between a communication’s contents and non-content
information[] [is] a line identical to the constitutional
distinction drawn by the U.S. Supreme Court in Smith v.
Maryland.”33

       Since Smith, location identifiers have classically been
associated with non-content “means of establishing
communication.”34 Nevertheless, the District Court’s



31
     18 U.S.C. § 2510(4); see also id. § 2511(1)(a).
32
   18 U.S.C. §§ 3121(c), 3127(3)-(4). Where surveillance by
law enforcement is concerned, “[t]he difference in the
standards for court approval of content-capturing wiretaps
and non-content-capturing pen registers is dramatic—content
information is protected by a ‘super-warrant,’ non-content
information by a rubber stamp.” Matthew J. Tokson, The
Content/Envelope Distinction in Internet Law, 50 Wm. &
Mary L. Rev. 2105, 2120 (2009).
33
    Report of the House of Representatives Judiciary
Committee, H. Rep. No. 107-236, at 53, available at
http://www.gpo.gov/fdsys/pkg/CRPT-107hrpt236/pdf/CRPT-
107hrpt236-pt1.pdf.
34
  Smith, 442 U.S. at 741 (quoting New York Tel. Co., 434
U.S. at 167).




                                19
categorical assessment that location identifiers never
“concern[] the substance, purport, or meaning” of a
communication misses the mark.35 Often, a location identifier
serves no routing function, but instead comprises part of a
communication’s substance.36 As a leading treatise on
criminal procedure explains:
       [T]he line between content and non-content
       information is inherently relative. If A sends a
       letter to B, asking him to deliver a package to C
       at a particular address, the contents of that letter
       are contents from A to B but mere non-content
       addressing information with respect to the
       delivery of the package to C. In the case of e-
       mail, for example, a list of e-mail addresses sent
       as an attachment to an e-mail communication
       from one person to another are contents rather
       than addressing information. In short, whether
       an e-mail address is content or non-content
       information      depends     entirely    on     the
                       37
       circumstances.

In essence, addresses, phone numbers, and URLs may be
dialing, routing, addressing, or signaling information, but
only when they are performing such a function. If an address,



35
     18 U.S.C. § 2510(8).
36
  See generally Orin Kerr, Websurfing and the Wiretap Act,
Wash. Post. (June 4, 2015),
https://www.washingtonpost.com/news/volokh-
conspiracy/wp/2015/06/04/websurfing-and-the-wiretap-act/.
37
     Wayne R. LaFave, et al., 2 Crim. Proc. § 4.4(d) (3d ed.).




                                20
phone number, or URL is instead part of the substantive
information conveyed to the recipient, then by definition it is
“content.”

       The different ways that an address can be used means,
as Professor Orin Kerr puts it, that “the line between contents
and metadata is not abstract but contextual with respect to
each communication.”38 Thus, there is no general answer to
the question of whether locational information is content.
Rather, a “content” inquiry is a case-specific one turning on
the role the location identifier played in the “intercepted”
communication.

       Here, the complaint does not make clear whether the
tracked URLs were acquired by the defendants from
communications in which those URLs played a routing
function. This is not, however, fatal to the plaintiffs’ claim.

       In a declassified opinion analyzing whether there was
statutory authority for a National Security Agency
surveillance program, the Foreign Intelligence Surveillance
Court observed that the government possessed trap and trace
authority over “dialing, routing, addressing, and signaling
information . . . provided, however, that such information
shall not include the contents of any information.”39 The



38
     Kerr, Websurfing and the Wiretap Act.
39
  [Redacted], No. PR/TT [Redacted] (FISA Ct. 2010),
available at
http://www.dni.gov/files/documents/1118/CLEANEDPRTT%2
02.pdf at 26 (quoting 18 U.S.C. § 3127(4)).




                               21
Surveillance Court read this to mean that, for purposes of
federal surveillance law, information may well serve both a
routing function and a content function. Noting the breadth of
the statutory descriptions of routing information and
“content,” the Surveillance Court concluded that routing
information and “content” are not mutually exclusive
categories, but rather ones that Congress expressly
contemplated to be occasionally coextensive.40 Proceeding to
identify exemplary areas where routing information and
“content” overlap, the Surveillance Court pointed, “in
particular,” to URL queries that involve reproduction of a
search phrase entered by a user into a search engine.41
Quoting the District of Massachusetts, the Surveillance Court
explained that, “if a user runs a search using an [i]nternet
search engine, the ‘search phrase would appear in the URL
after the first forward slash’ as part of the addressing
information, but would also reveal contents, i.e., the
‘“substance” and “meaning” of the communication . . . that
the user is conducting a search for information on a particular
topic.’”42 For an example from another context, the court
pointed to post-cut-through digits in the phone context “as




40
     Id. at 31.
41
     Id. at 32.
42
  Id. at 32 (final alteration in original) (quoting In re
Application of the U.S., 396 F. Supp. 2d 45, 49 (D. Mass.
2005)).




                              22
dialing information, some of which also constitutes
contents.”43

        The decision of the Surveillance Court is instructive in
several ways relevant to our analysis here. The first of these is
that, to the extent that the statutory definitions and conceptual
categories of content and routing information overlap,
Congress expressly contemplated the possibility of such an
overlap. For the reasons stated by the Surveillance Court, we
are persuaded that, under the surveillance laws, “dialing,
routing, addressing, and signaling information” may also be
“content.”

        Second, the Surveillance Court takes the position that
queried URLs can be content as well as routing information,
for instance in the case of URLs that reproduce search engine
inquiries. Though some district courts have held that a URL
is never content, the Surveillance Court decision is part of a
growing chorus that some, if not most, queried URLs do
contain content. In In re Zynga Privacy Litigation, the Ninth
Circuit took the position that queried URLs are content if, but
only if, they reproduce words from a search engine query.44



43
   Id. at 33. As the Southern District of Texas has explained,
“‘[p]ost-cut-through dialed digits’ are any numbers dialed
from a telephone after the call is initially setup or ‘cut-
through.’” In re Application of the U.S., 441 F. Supp. 2d 816,
818 (S.D. Tex. 2006). “Sometimes these digits transmit real
information, such as bank account numbers, Social Security
numbers, prescription numbers, and the like.” Id.
44
   750 F.3d 1098, 1108-09 (9th Cir. 2014) (“[A] user’s
request to a search engine for specific information could



                               23
In United States v. Forrester, meanwhile, a different panel of
the Ninth Circuit noted that warrantless capture of URLs
generally “might be more constitutionally problematic” than
warrantless capture of IP addresses.45 The Forrester court
explained that “[a] URL, unlike an IP address, identifies the
particular document within a website that a person views and
thus reveals much more information about the person’s
[i]nternet activity.”46 Akin to Forrester is the stance taken by
the House Judiciary Committee in its PATRIOT Act report,
which stated that a pen register order “could not be used to
collect information other than ‘dialing, routing, addressing,
and signaling’ information, such as the portion of a URL
(Uniform Resource Locator) specifying Web search terms or




constitute a communication such that divulging a URL
containing that search term to a third party could amount to
disclosure of the contents of a communication. But the
referrer header information at issue here includes only basic
identification and address information, not a search term or
similar communication made by the user, and therefore does
not constitute the contents of a communication.”).
45
   512 F.3d 500, 510 n.6 (9th Cir. 2008). An “IP address” is
“[t]he 10-digit identification tag used by computers to locate
specific websites.” Black’s Law Dictionary (10th ed. 2014)
(“Internet-protocol address”).
46
512 F.3d at 510 n.6; see also Tokson, The
Content/Envelope Distinction in Internet Law, 50 Wm. &
Mary L. Rev. at 2136 (“[S]tandard URLs . . . reveal every bit
as much content as do URLs containing search terms.”).




                              24
the name of a requested file or article.”47 Though none of
these authorities offer detailed reasoning on why they draw
the “content” line where they do, what they have in common
is that they assess whether a URL involves “contents” based
on how much information would be revealed by disclosure of
the URL.

       Third, the Surveillance Court’s example of post-cut-
through digits in the telephone context—i.e. numbers dialed
from a telephone after a call is already setup or “cut-
through”—hints at a different reason why queried URLs
might be considered content. A number of courts apart from
the Surveillance Court—most prominently the D.C. Circuit—
have found such digits to comprise communications content
beyond the permissible scope of a pen register.48 URL queries


47
     See H. Rep. No. 107-36, at 53.
48
  See U.S. Telecom Ass’n v. F.C.C., 227 F.3d 450, 462 (D.C.
Cir. 2000) (“Post-cut-through dialed digits can . . . represent
call content. For example, subjects calling automated banking
services enter account numbers. When calling voicemail
systems, they enter passwords. When calling pagers, they dial
digits that convey actual messages. And when calling
pharmacies to renew prescriptions, they enter prescription
numbers.”); In re Applications of the U.S., 515 F. Supp. 2d
325, 339 (E.D.N.Y. 2007) (“[T]he “Government’s request for
access to all post-cut-through dialed digits is not clearly
authorized by the Pen/Trap Statute, and . . . granting such a
request would violate the Fourth Amendment . . . .”); In re
Application of the U.S., 441 F. Supp. 2d at 827 (“Post-cut-
through dialed digits . . . are not available to law enforcement
under the Pen/Trap Statute.”).



                                25
bear functional analogues to this process, in that different
portions of a queried URL may serve to convey different
messages to different audiences. For instance, the domain
name portion of the URL—everything before the “.com”—
instructs a centralized web server to direct the user to a
particular website, but post-domain name portions of the
URL are designed to communicate to the visited website
which webpage content to send the user.49
       As stated above, we agree with the Surveillance Court
that routing information and content are not mutually
exclusive categories. And between the information revealed
by highly detailed URLs and their functional parallels to post-
cut-through digits, we are persuaded that—at a minimum—
some queried URLs qualify as content.50 Indeed, the



49
  See generally Jonathan Mayer, Web Browsing (Under the
Pen Register Act and Wiretap Act), (Nov. 28, 2014).
https://www.youtube.com/watch?v=7vFha-af7GE
50
   We need not make a global determination as to what is
content, and why, in the context of queried URLs. Lack of
consensus, the complexity and rapid pace of change
associated with the delivery of modern communications, and
the facileness of direct analogy to mail and telephone cases
counsel the utmost care in considering what is, and what is
not, “content” in the context of web queries. Indeed, when it
comes to differentiating content from non-content, Professor
Kerr describes queried URLs as “the most difficult and
discussed case.” Orin S. Kerr, Applying the Fourth
Amendment to the Internet: A General Approach, 62 Stan. L.
Rev. 1005, 1030 n. 93 (2010); see also Orin S. Kerr, Internet
Surveillance Law after the USA Patriot Act: The Big Brother
that Isn’t, 97 Nw. U. L. Rev. 607, 644-48 (2003); cf. Tokson,



                              26
defendants’ counsel acknowledged as much at argument.51
Because the complaint pleads a broad scheme in which the
defendants generally acquired and tracked the plaintiffs’
internet usage, we are satisfied that this scheme, if it operated
as alleged, involved the collection of at least some “content”
within the meaning of the Wiretap Act.52




The Content/Envelope Distinction in Internet Law, 50 Wm. &
Mary L. Rev. at 2136 (“Perhaps because it is so intuitive that
search terms in a URL should be considered content, the
treatment of content-revealing communications data is
undertheorized in computer surveillance scholarship.”).
51
 Oral Arg. Tr. at 44 (“We acknowledge that there may be
URLs that could constitute content.”).
52
   Because the URL information acquired and tracked by the
defendants is “content” for purposes of the plaintiffs’ Wiretap
Act claim, we need not consider whether the defendants
acquired and/or tracked other “content” from the electronic
transmissions at issue. Our understanding of the factual
position of the defendants is that their cookies operate by
adding a unique sequence of letters and/or numbers to any
GET request transmitted from the user browser hosting the
cookie to the advertiser server that set the cookie. See Oral
Arg. Tr. at 25 (“The cookie doesn’t acquire anything. . . . The
cookie doesn’t look for anything. It just sits on the browser
and gets sent along with information that would otherwise be
sent.”); id. at 26 (“Maybe it’s sort of like a bookmark.
Information gets sent anyway every day, all the time. And
then a cookie is placed. And thereafter the same information
is sent, except that the cookie is there, too. It’s unique. It’s not
personally identifying. It has nothing to do with the actual



                                27
              2.     Section 2511(2)(d)

         According to the defendants, even if we find that the
plaintiffs adequately plead the acquisition of “content,” we
may affirm nevertheless under § 2511(2)(d). Section
2511(2)(d) sets forth that “[i]t shall not be unlawful . . . for a
person not acting under color of law to intercept a wire, oral,
or electronic communication where such person is a party to
the communication . . . unless such communication is
intercepted for the purpose of committing any criminal or
tortious act in violation of the Constitution or laws of the
United States or of any State.” The defendants contend that
they were the intended recipients of—and thus “parties” to—
any electronic transmissions that they acquired and tracked,
and that, as they committed no secondary criminal or tortious
act, their conduct cannot have been unlawful under the
statute.
                     a.     How the Information at Issue
Was Acquired

       Before we can assess whether the defendants were
“parties” to the electronic transmissions at issue, we must first
identify what, exactly, are the transmissions at issue.

        In the portion of the complaint devoted to the
plaintiffs’ Wiretap Act claim, the complaint states that “the
[d]efendants’ third-party web tracking permitted them to



information that’s being sent at that time.”). This is consistent
with our understanding of the allegations of the plaintiffs, as
discussed in detail below.




                               28
record information that [c]lass [m]embers exchanged with
first-party websites . . . which [the d]efendants intercepted
while not a party to those communications (hence third-party
tracking)[.]”53 It continues to plead that “the defendants’
third-party tracking intercepted the class members’
communications while they were in transit from the class
members’ computing devices to the web servers of the first-
party websites the class members used their browsers to
visit.”54
        The highly specific allegations contained in the body
of the complaint, however, give no credence to the
complaint’s later allegations that the defendants acquired their
internet history information from transmissions between the
plaintiffs’ browsers and first-party websites. With respect to
the mechanics of the defendants’ acquisition of web browsing
information, the interior of the complaint says that, “[u]pon
receiving a []GET[] request from a user seeking to display a
particular webpage, the server for that webpage will
subsequently respond to the browser, instructing the browser
to send a []GET[] request to the third-party company charged
with serving the advertisements for that particular
webpage.”55 As to Google specifically, the complaint likewise
pleads that “the server hosting the publisher’s webpage . . .
instructs the user’s web browser to send a GET request to
Google to display the relevant advertising information for the




53
     Compl. ¶ 206.
54
     Compl. ¶ 208.
55
     Compl. ¶ 41.




                              29
space on the page for which Google has agreed to sell display
advertisements.”56

       If users’ browsers directly communicate with the
defendants about the webpages they are visiting—as the
complaint pleads with particularity—then there is no need for
the defendants to acquire that information from transmissions
to which they are not a party. After all, the defendants would
have the information at issue anyway. Underscoring that there
are direct transmissions between the plaintiffs and the
defendants, the complaint notes that the defendants place
cookies on web browsers “in the process of injecting the
advertisements,”57 which are “serve[d] . . . directly from the
third-party company’s servers rather than going through the
individual website’s server.”58

       The complaint’s descriptions of how tracking is
accomplished, meanwhile, further supports that the
information was captured from the plaintiffs’ GET requests to
the defendants. According to the complaint:
       The information is sent to the companies and
       associated with unique cookies -- that is how
       the tracking takes place. The cookie lets the
       tracker associate the web activity with a unique
       person using a unique browser on a device.
       Once the third-party cookie is placed in the




56
     Compl. ¶ 86.
57
     Compl. ¶ 45.
58
     Compl. ¶ 41.




                             30
         browser, the next time the user goes to a
         webpage with the same [d]efendant’s
         advertisements, a copy of that request can be
         associated with the unique third-party cookie
         previously placed. Thus the tracker can track
         the behavior of the user[.]”59

If the information at issue is sent to the defendants in the
ordinary course, then this description of the cookies makes
sense. This is because in such a scenario the defendants need
only associate information to track it, which can be
successfully accomplished by affixing an identifier to that
information. This is precisely how the complaint describes the
defendants’ cookies’ function. With respect to Google, the
complaint pleads installation of Google’s “id” cookie, “which
is a unique and consistent identifier given to each user by
Google for its use in tracking persons across the entire
spectrum of websites on which Google places . . . cookies.”60
Google allegedly uses this cookie to “identif[y] users,” such
that “the placement of the third-party cookies, placed by
circumventing Plaintiffs’ and Class Members’ privacy
settings, allows this identification to take place.”61 Likewise,
as to two of the other defendants, the complaint says that
“[t]he spokesman [for Vibrant] admitted Vibrant used the




59
     Compl. ¶ 46.
60
     Compl. ¶ 95.
61
     Compl. ¶ 96.




                              31
trick ‘for unique user identification,’”62 and that “Media’s ‘id’
cookie is just that—an ‘ID’ or ‘identification’ cookie.”63

        Just as the operative allegations in the complaint tend
to support the inference that the cookies enabled the
defendants to identify, and thus associate, information that the
plaintiffs sent directly to them in the ordinary course, the
operative allegations tend to negate any inference to the
contrary. This is because, if the information at issue was not
sent to the defendants in the ordinary course, mere
identification cookies would not be sufficient for the
defendants’ scheme. To accomplish their tracking in that
instance, the defendants would have needed not an
associative device, but one capable of capturing
communications sent by the plaintiffs and intended for first-
party websites, and then transmitting them to the
defendants.64 There is no pleading of any such device, nor is




62
     Compl. ¶ 151
63
     Compl. ¶ 156
64
   Cf. Pharmatrak, 329 F.3d at 22 (“[Pharmatrak’s code]
automatically duplicated part of the communication between
a user and a pharmaceutical client and sent this information to
a third party (Pharmatrak).”); In re iPhone Application Litig.,
844 F. Supp. 2d 1040, 1062 (N.D. Cal. 2012) (“The intended
communication is between the users’ iPhone and the Wi-fi
and cell phone towers, and Plaintiffs appear to allege that
Apple designed its operating system to intercept that
communication and transmit the information to Apple’s
servers.”).




                               32
that function the ordinary function of a tracking cookie. As
stated above, in discussing the function of the defendants’
cookies, the complaint describes them as having an
associative function only.65

        In view of our common sense reading of the operative
allegations of the complaint, we note the factual position that
the defendants advanced at argument: “The cookie doesn’t
acquire anything . . . The cookie doesn’t look for anything. It
just sits on the browser and gets sent along with information
that would otherwise be sent.”66 The information at issue
would be sent anyway because “the user’s web browser
send[s] a GET request to Google to display the relevant
advertising information for the space on the page for which
Google has agreed to sell display advertisements.”67 We note
also that, at argument, the plaintiffs’ counsel was directly
asked on six separate occasions to clarify what transmissions
they believed were improperly acquired and/or how the
defendants’ cookies functioned.68 The plaintiffs’ counsel did
not provide a direct response on any of these occasions.

       At the Rule 12(b)(6) stage “we accept the pleader’s
description of what happened to him or her along with any




65
     Compl. ¶¶ 46, 95, 96, 151, 156.
66
     Oral Arg. Tr. at 25.
67
     Compl. ¶ 86.
68
     Oral Arg. Tr. at 9-10, 11, 12, 13, 14, 15.




                                 33
conclusions that can reasonably be drawn therefrom.”69 This
standard permits the dismissal of a complaint “when [the]
defendant’s plausible alternative explanation is so convincing
that plaintiff’s explanation is im plausible.”70 Here, the
operative allegations of the complaint support only the
conclusion that the defendants acquired the plaintiffs’ internet
history information by way of GET requests that the plaintiffs
sent directly to the defendants, and that the defendants
deployed identifier cookies to make the information received
from GET requests associable and thus trackable. And though
the portion of the complaint pertaining to the Wiretap Act
contains statements to the contrary, we need not give legal
effect to “conclusory allegations” that are contradicted by the
pleader’s actual description of what happened.71

        In short, our understanding of the plaintiffs’
allegations is that the defendants acquired the plaintiffs’
internet history information when, in the course of requesting
webpage advertising content at the direction of the visited
website, the plaintiffs’ browsers sent that information directly
to the defendants’ servers.




69
  5B Fed. Prac. & Proc. Civ. § 1357 (3d ed.) (“Motions to
Dismiss—Practice Under Rule 12(b)(6)”).
70
  Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011) (citing
Fed. R. Civ. P. 8(a)(2); Ashcroft v. Iqbal, 556 U.S. 662
(2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544
(2007)).
71
     5B Fed. Prac. & Proc. Civ. § 1357.




                               34
                      b.       Application of § 2511(2)(d)

        Because the defendants were the intended recipients of
the transmissions at issue—i.e. GET requests that the
plaintiffs’ browsers sent directly to the defendants’ servers—
we agree that § 2511(2)(d) means the defendants have done
nothing unlawful under the Wiretap Act. Tautologically, a
communication will always consist of at least two parties: the
speaker and/or sender, and at least one intended recipient. As
the intended recipient of a communication is necessarily one
of its parties, and the defendants were the intended recipients
of the GET requests they acquired here, the defendants were
parties to the transmissions at issue in this case. And under
§ 2511(2)(d), it is not unlawful for a private person “to
intercept a wire, oral, or electronic communication where
such person is a party to the communication.”72

        In their reply brief, the plaintiffs raise three objections
in response to the argument that their Wiretap Act claim must
fail because the defendants were the intended recipients of the
relevant communications. None are persuasive.

       First, the plaintiffs argue that we should not consider
the defendants’ argument because the issue was not addressed
by the District Court and because the defendants failed to
raise the issue in the form of a cross-appeal. This is
inapposite, for even if the defendants had never raised the
issue at all, whether the plaintiffs have stated a claim is a
matter of law to be determined from the face of their
complaint. As always, we may affirm a district court’s



72
     18 U.S.C. § 2511(2)(d).




                                 35
judgment on grounds other than those considered by the
district court itself.73

       Second, the plaintiffs argue that the party exception
should not apply for equitable reasons, in that the transmitted
GET requests included cookie information that the
communications included only because of the defendants’
surreptitious circumvention of the cookie blockers. The point
here is that, though the plaintiffs sent the GET requests to the
defendants voluntarily, they were induced to do so by deceit.
Though we are no doubt troubled by the various deceits
alleged in the complaint, we do not agree that a deceit upon
the sender affects the presumptive non-liability of parties
under § 2511(2)(d). “In the context of the statute, a party to
the conversation is one who takes part in the conversation.”74
There is no statutory language indicating this excludes
intended recipients who procured their entrance to a
conversation through a fraud in the inducement, such as, here,



73
  See Jones v. Se. Pa. Transp. Auth., __ F.3d __, 2015 WL
4746391, at *8 (3d Cir. Aug. 12, 2015).
74
   Caro v. Weintraub, 618 F.3d 94, 97 (2d Cir. 2010) United
States v. Pasha, 332 F.2d 193 (7th Cir. 1964)
(“[I]mpersonation of the intended receiver is not an
interception within the meaning of the statute.”); Clemons v.
Waller, 82 Fed. App’x 436, 442 (6th Cir. 2003) (“By citing
Pasha, Congress strongly intimated that one who
impersonates the intended receiver of a communication may
still be a party to that communication for the purposes of the
federal wiretap statute and that such conduct is not proscribed
by the statute.”).




                              36
by deceiving the plaintiffs’ browsers into thinking the cookie-
setting entity was a first-party website.

       It is not unimaginable that the Wiretap Act would give
legal effect to the fraudulent participation of a party to a
conversation.75 It is, after all, a wiretapping statute.76 Indeed,
it appears the absence of an equitable exception to §
2511(2)(d) is no accident. In United States v. Pasha, the
Seventh Circuit held that a police officer who impersonated
the intended recipient of a phone call did not violate the
Wiretap Act.77 And, as the Sixth Circuit has explained:
       When amending the federal [W]iretap [A]ct in
       1968 to its current state, Congress specifically
       mentioned Pasha in its discussions of the “party
       to the communication” provision. In discussing
       § 2511(2)(c), which is in pari materia with §
       2511(2)(d) and differs from that provision only
       in that § 2511(2)(c) applies to persons acting
       under color of law, the Senate Judiciary
       Committee stated:




75
   Cf. Desnick v. Am. Broad. Companies, Inc., 44 F.3d 1345,
1352 (7th Cir. 1995) (“The law’s willingness to give effect to
consent procured by fraud is not limited to the tort of
trespass.”).
76
  See Black’s Law Dictionary (10th ed. 2014) (defining
“wiretapping” as “electronic or mechanical eavesdropping”).
77
     333 F.2d 193, 198 (7th Cir. 1964).




                                37
              Paragraph 2(c) provides that it
              shall not be unlawful for a party
              to     any      wire     or     oral
              communication . . . to intercept
              such communication. It largely
              reflects existing law. Where one
              of the parties consents, it is not
              unlawful. . . . “[P]arty” would
              mean      the    person     actually
              participating         in         the
              communication. (United States v.
              Pasha, 332 F.2d 193 (7th Cir.
              1964)).78

We agree with the Sixth Circuit and the Fifth Circuit that,
“[b]y citing Pasha, Congress strongly intimated that one who
impersonates the intended receiver of a communication may
still be a party to that communication for the purposes of the
federal wiretap statute and that such conduct is not proscribed
by the statute.”79 Likewise, we conclude it was by design that
there is no statutory language by which the defendants’
various alleged deceits would vitiate their claims to be parties



78
  Clemons v. Waller, 82 Fed. App’x 436, 442 (6th Cir. 2003)
(quoting S. Rep. No. 90-1097, at 93-94 (1968)); see also
United States v. Campagnuolo, 592 F.2d 852, 863 (5th Cir.
1979) (“It is clear from this passage that Congress intended to
reaffirm the result in Pasha and make admissible
communications to which a police officer is a party.”).
79
  Clemons, 82 Fed. App’x at 442; accord Campagnuolo, 592
F.2d at 863.




                              38
to the relevant communications. The Wiretap Act is a
wiretapping statute, and just because a scenario sounds in
fraud or deceit does not mean it sounds in wiretapping.80




80
    As § 2511(2)(d) contemplates that a “party” to a
communication can “intercept” it, we are led to believe that
the present version of the Wiretap Act gives “intercept” a
broader connotation than “the ordinary meaning of ‘intercept’
. . . [which] is ‘to stop, seize, or interrupt in progress or
course before arrival.’” See Konop v. Hawaiian Airlines, Inc.,
302 F.3d 868, 878 (9th Cir. 2002) (quoting Webster’s Ninth
New Collegiate Dictionary 630 (1985)); see also Goldman v.
United States, 316 U.S. 129, 134 (1942) (“The natural
meaning of the term ‘intercept’ . . . indicates the taking or
seizure by the way or before arrival at the destined place.”),
overruled on other grounds by Katz, 389 U.S. 347; Black’s
Law Dictionary (10th ed. 2014) (defining “intercept” as “to
covertly receive or listen to (a communication)”). We will
not, therefore, adopt the defendants’ other alternative
argument, which is that the plaintiffs’ Wiretap Act claim
should fail for want of an “interception.” If the plaintiffs’
claims had been brought under the Wiretap Act as it existed
when Pasha was decided, however, the plaintiffs would likely
fail to show an “interception” for the same reason that, today,
they fail to show that the defendants were not parties to the
relevant communications within the meaning of § 2511(2)(d).
See Pasha, 333 F.2d at 198 (“Interception connotes a
situation in which by surreptitious means a third party
overhears a telephone conversation between two persons. We
believe that impersonation of the intended receiver is not an
interception within the meaning of the statute.”).




                              39
        Finally, the plaintiffs argue that § 2511(2)(d) should
not apply because the defendants’ acquisition of the
communications at issue was tortious under California law.
The basis for this argument is that § 2511(2)(d) is
inapplicable when the communication at issue is “intercepted
for the purpose of committing any criminal or tortious act in
violation of the Constitution or laws of the United States or of
any State.” But the plaintiffs point to no legal authority
providing that the exception to § 2511(2)(d) is triggered
when, as here, the tortious conduct is the alleged wiretapping
itself. By contrast, all authority of which we are aware
indicates that the criminal or tortious acts contemplated by §
2511(2)(d) are acts secondary to the acquisition of the
communication involving tortious or criminal use of the
interception’s fruits.81


81
  See Caro v. Weintraub, 618 F.3d 94, 98, 100 (2d Cir. 2010)
(“[T]he defendant must have the intent to use the illicit
recording to commit a tort or crime beyond the act of
recording itself. . . . Intent may not be inferred simply by
demonstrating that the intentional act of recording itself
constituted a tort. A simultaneous tort arising from the act of
recording itself is insufficient.”); Sussman v. Am. Broad.
Companies, Inc., 186 F.3d 1200, 1202-03 (9th Cir. 1999)
(“Under section 2511, the focus is not upon whether the
interception itself violated another law; it is upon whether the
purpose for the interception—its intended use—was criminal
or tortious. . . . Where the purpose is not illegal or tortious,
but the means are, the victims must seek redress elsewhere.”);
Desnick, 44 F.3d at 1353 (“[T]here is no suggestion that the
defendants sent the testers into the Wisconsin and Illinois
offices for the purpose of defaming the plaintiffs by charging
tampering with the glare machine.”).



                              40
       As the Second Circuit explained in Caro v. Weintraub,
“to survive a motion to dismiss, a plaintiff must plead
sufficient facts to support an inference that the offender
intercepted the communication for the purpose of a tortious or
criminal act that is independent of the intentional act of
recording.”82 And though the plaintiffs may well plead facts
that constitute violations of California laws related to
intrusion upon seclusion, for purposes of the exception to §
2511(2)(d), “[i]nvasion of privacy through intrusion upon
seclusion presents a problem . . . —it is a tort that occurs
through the act of interception itself.”83 As the plaintiffs plead
no tortious or criminal use of the acquired internet histories, §
2511(2)(d) is not inapplicable on the basis of the criminal-
tortious purpose exception.

       Based on the facts alleged in the pleadings, the
defendants were parties to any communications that they
acquired, such that their conduct is within the § 2511(2)(d)
exception.84 We will accordingly affirm the District Court’s
dismissal of the plaintiffs’ Wiretap Act claim.

          B.       The Stored Communications Act

       We next address the plaintiffs’ claim for violation of
the Stored Communications Act, 18 U.S.C. § 2701. Enacted
in 1986, the Stored Communications Act was born from
congressional recognition that neither existing federal statutes


82
     Caro, 618 F.3d at 100 (emphasis added).
83
     Id. at 101.
84
     See 18 U.S.C. § 2511(2)(d).




                                41
nor the Fourth Amendment protected against potential
intrusions on individual privacy arising from illicit access to
“stored communications in remote computing operations and
large data banks that stored e-mails.”85

       To state a claim under the Stored Communications
Act, a plaintiff must show that the defendant “(1)
intentionally accesses without authorization a facility through
which an electronic communication service is provided; or (2)
intentionally exceeds an authorization to access that facility;
and thereby obtains, alters, or prevents authorized access to a
wire or electronic communication while it is in electronic
storage in such system.”86

       The District Court dismissed this claim on the basis of
the Act’s requirement that the illicit access be with respect to
“a facility through which an electronic communication
service is provided.”87 As pled in the complaint, the illicit
access at issue was to the plaintiffs’ personal web browsers.




85
   Garcia v. City of Laredo, Tex., 702 F.3d 788, 791 (5th Cir.
2012); see also id. at 793; United States v. Councilman, 418
F.3d 67, 80-81 (1st Cir. 2005) (en banc); S. Rep. No. 99-541,
at 5 (1986); Orin S. Kerr, A User’s Guide to the Stored
Communications Act, and a Legislator’s Guide to Amending
It, 72 Geo. Wash. L. Rev. 1208, 1209-15 (2004).
86
  18 U.S.C. § 2701(a); see also id. § 2707(a) (cause of
action).
87
  In re: Google, 988 F. Supp. 2d at 445-47; 18 U.S.C. §
2701(a).




                              42
But according to the District Court, “an individual’s personal
computing device is not a ‘facility through which an
electronic communications service is provided.’”88 We agree,
and we find persuasive the analysis of the Fifth Circuit in
Garcia v. City of Laredo, which held that “a home computer
of an end user is not protected by the [Act].”89

        As noted by the Garcia court, though the Act does not
define the term “facility,” the Act does define the term
“electronic communication service,” which it defines as “any
service which provides to users thereof the ability to send or
receive wire or electronic communications.”90 This most
naturally describes network service providers, and, indeed,
“[c]ourts have interpreted the statute to apply to providers of
a communication service such as telephone companies,
[i]nternet or e-mail service providers, and bulletin board
services.”91 The Act also defines “electronic storage” as “(A)




88
     In re: Google, 988 F. Supp. 2d at 446.
89
702 F.3d at 793 (quoting Kerr, A User’s Guide to the
Stored Communications Act, 72 Geo. Wash. L. Rev. at 1215).
90
  18 U.S.C. § 2510(15) (incorporated by reference in 18
U.S.C. § 2711(1)); see also Garcia, 702 F.3d at 792.
91
   Garcia, 702 F.3d at 792 (citing Councilman, 418 F.3d at
81-82; Theofel v. Farey-Jones, 359 F.3d 1066, 1075 (9th Cir.
2004); Steve Jackson Games, Inc. v. U.S. Secret Serv., 36
F.3d 457, 462-63 (5th Cir. 1994)); see also In re iPhone, 844
F. Supp. 2d. at 1057 (“[T]he computer systems of an email
provider, a bulletin board system, or an [internet service
provider] are uncontroversial examples of facilities that



                                43
any temporary, intermediate storage of a wire or electronic
communication incidental to the electronic transmission
thereof; and (B) any storage of such communication by an
electronic communication service for purposes of backup
protection of such communication.”92 Temporary storage
incidental to transmission and storage for purposes of backup
protection are not how personal computing devices keep
communications, but how third party network service
providers do—or at least did, in 1986.93
       There is then the language of 18 U.S.C. § 2701(c)(1),
which provides that the prohibitory language of the Act “does
not apply with respect to conduct authorized . . . by the
person or entity providing a wire or electronic communication
service.” This makes sense when talking about third-party
access to network service providers’ own facilities. But were
the prohibitory language understood to apply to facilities
other than those of network service providers, the language of
the exception becomes problematic. As one district court has
explained, “[i]t would certainly seem odd that the provider of
a communication service could grant access to one’s home




provide electronic communications services to multiple
users.”).
92
     18 U.S.C. § 2510(17).
93
   See Kerr, A User’s Guide to the Stored Communications
Act, 72 Geo. Wash. L. Rev. at 1213-15 (“The [Act] . . .
freez[es] into the law the understandings of computer network
use as of 1986.”) (citing S. Rep. No. 99-541 at 2-3).




                             44
computer to third parties, but that would be the result of [the
plaintiffs’] argument.”94

        The origin of the Stored Communications Act
confirms that Congress crafted the statute to specifically
protect information held by centralized communication
providers. “‘Sen. Rep. No. 99–541 (1986)’s entire discussion
of [the Stored Communications Act] deals only with facilities
operated by electronic communications services such as
“electronic bulletin boards” and “computer mail facilit[ies],”
and the risk that communications temporarily stored in these
facilities could be accessed by hackers. It makes no mention
of individual users’ computers . . . .’”95

        The plaintiffs take a different view, arguing that the
plain language of the terms “facility” and “electronic
communication service” are sufficiently flexible to
encompass contemporary personal computing devices that are
used to engage with telecommunications services. After all,
when the Act was enacted, Black’s Law Dictionary defined
“facilities” as “that which promotes the ease of any action,
operations, transaction, or course of conduct.”96 And the


94
  In re: iPhone, 844 F. Supp. 2d at 1058 (quoting Crowley v.
CyberSource Corp., 166 F. Supp. 2d. 1263, 1270-71 (N.D.
Cal. 2001)).
95
  Garcia, 702 F.3d at 793 (second and third alterations in
original) (quoting In re DoubleClick Inc. Privacy Litig., 154
F. Supp. 2d 497, 512 (S.D.N.Y. 2001) (quoting S. Rep. No.
99–541, at 36).
96
     Black’s Law Dictionary 705 (5th ed. 1979).




                               45
plaintiffs here use their web browsers to access network
services such as email and websurfing.

       In considering the plaintiffs’ argument that we should
give “facility” a broad, plain language meaning, we are
reminded that “[a] fair reading of legislation demands a fair
understanding of the legislative plan.”97 And we agree with
the Fifth Circuit that the Act clearly shows a specific
congressional intent to deal with the particular problem of
private communications in network service providers’
possession. The textual cues surrounding the term “facility,”
bolstered by the legislative history and enactment context of
the Act, support the conclusion that “the words of the statute
were carefully chosen: ‘[T]he statute envisions a provider (the
[Internet Service Provider] or other network service provider)
and a user (the individual with an account with the provider),
with the user’s communication in the possession of the
provider.’”98 And “[t]his is consistent with the [Act]’s
purpose: home computers are already protected by the Fourth
Amendment, so statutory protections are not needed.”99 In
this context, “facility” is a term of art denoting where network
service providers store private communications.




97
     King v. Burwell, 135 S. Ct. 2480, 2496 (2015).
98
  Garcia, 702 F.3d at 793 (emphases removed) (alteration in
original) (quoting Kerr, A User’s Guide to the Stored
Communications Act, 72 Geo. Wash. L. Rev. at 1215 n.47).
99
  Kerr, A User’s Guide to the Stored Communications Act,
72 Geo. Wash. L. Rev. at 1215.




                                46
       Other Courts of Appeals have understood the Act in a
similar manner. In In re: Zynga Privacy Litigation, the Ninth
Circuit explained that the Act “covers access to electronic
information stored in third party computers.”100 So, too, the
Eleventh Circuit in United States v. Steiger, which held that
“the [Stored Communications Act] clearly applies, for
example, to information stored with a phone company,
Internet Service Provider (ISP), or electronic bulletin board
system,” but that the Act “does not appear to apply to the
[government’s] source’s hacking into [the plaintiff’s
personal] computer . . . because there is no evidence that [the]
computer maintained any ‘electronic communication
service[.]’”101 The plaintiffs point to various district court
decisions that have accepted that personal computers can be
protected “facilities” under the Stored Communications
Act.102 However, as another district court observes, these
decisions “provide little analysis on this point of law, instead



100
750 F.3d at 1104 (emphasis added).
101
    318 F.3d 1039, 1049 (11th Cir. 2003). In Steiger, the
Eleventh Circuit noted that “reading . . . the Wiretap Act to
cover     only    real-time   interception     of   electronic
communications, together with the apparent non-applicability
of the [Stored Communications] Act to hacking into personal
computers to retrieve information stored therein, reveals a
legislative hiatus in the current laws purporting to protect
privacy in electronic communications.” Id.
102
   E.g., Cousineau v. Microsoft Corp., 992 F. Supp. 2d 1116,
1125 (W.D. Wash. 2012) Expert Janitorial, LLC v. Williams,
2010 WL 908740, at *5 (E.D. Tenn. 2010); Chance v. Ave. A,
Inc., 165 F. Supp. 2d 1153, 1161 (W.D. Wash. 2001).



                               47
assuming [the plaintiffs’] position to be true due to lack of
argument and then ultimately ruling on other grounds.”103
The plaintiffs point to no decision of any Court of Appeals
holding that a personal computing device is protected by the
Stored Communications Act.

       In sum, the defendants’ alleged conduct implicates no
protected “facility.” The District Court’s dismissal of the
claim for violation of the Act will therefore be affirmed.


         C.     Computer Fraud and Abuse Act

       The plaintiffs’ final federal claim is for violation of the
Computer Fraud and Abuse Act, 18 U.S.C. § 1030. The Act
creates a cause of action for persons “who suffer[] damage or
loss” because, inter alia, a third party “intentionally accesses a
computer without authorization or exceeds authorized access,
and thereby obtains . . . information from any protected
computer.”104

        The District Court dismissed this claim for failing to
meet the statutory requirement of “damage or loss.”105 Under
the Act, “the term ‘damage’ means any impairment to the
integrity or availability of data, a program, a system, or




103
      In re iPhone, 844 F. Supp. 2d at 1057-58.
104
      18 U.S.C. § 1030(a)(2)(C), (g).
105
      In re Google, 988 F. Supp. 2d at 448.




                                48
information.”106 Meanwhile, “the term ‘loss’ means any
reasonable cost to any victim, including the cost of
responding to an offense, conducting a damage assessment,
and restoring the data, program, system, or information to its
condition prior to the offense, and any revenue lost, cost
incurred, or other consequential damages incurred because of
interruption of service.”107

        On appeal, the plaintiffs contend that they have
properly pled “loss” under the statute because they have
alleged that their “impermissibly seized [p]ersonally
[i]dentifiable [i]nformation is both ‘currency’ and a
marketable ‘commodity.’”108 By capturing and making
economic use of such information, the plaintiffs say, the
defendants have taken the value of such information for
themselves, depriving the plaintiffs of their own ability to sell
their internet usage information. Insofar as the plaintiffs have
a right to capture that value for themselves, the plaintiffs
contend that the defendants’ conduct has caused them harm.

        The complaint plausibly alleges a market for internet
history information such as that compiled by the defendants.
Further, the defendants’ alleged practices make sense only if
that information, tracked and associated, had value. However,
when it comes to showing “loss,” the plaintiffs’ argument
lacks traction. They allege no facts suggesting that they ever




106
      18 U.S.C. § 1030(e)(8).
107
      Id. § 1030(e)(11).
108
      Appellants’ Br. 45.




                                49
participated or intended to participate in the market they
identify, or that the defendants prevented them from
capturing the full value of their internet usage information for
themselves. For example, they do not allege that they sought
to monetize information about their internet usage, nor that
they ever stored their information with a future sale in mind.
Moreover, the plaintiffs do not allege that they incurred costs,
lost opportunities to sell, or lost the value of their data as a
result of their data having been collected by others. To
connect their allegations to the statutory “loss” requirement,
the plaintiffs’ briefing emphasizes that lost revenue may
constitute “loss” as that term is defined in the Act.109 This is
inapposite, however, in that the plaintiffs had no revenue.
       We see no “damage” or “loss” in the pleadings. We
will therefore affirm the District Court’s dismissal of the
claim for violation of the Computer Fraud and Abuse Act.

IV.       State Law Claims Against Google

      We now turn to the five California state law claims
brought against Google only.

          A.     Freestanding Privacy Claims

       We first consider, in tandem, the plaintiffs’
freestanding privacy claims under the California
Constitution110 and California tort law.



109
      Id. at 43-45.
110
    Article I, Section 1 of the California Constitution states:
“All people are by nature free and independent and have
inalienable rights. Among these are enjoying and defending



                               50
       “A privacy violation based on the common law tort of
intrusion has two elements.”111 “First, the defendant must
intentionally intrude into a place, conversation, or matter as to
which the plaintiff has a reasonable expectation of
privacy.”112 This means “the defendant must have ‘penetrated
some zone of physical or sensory privacy . . . or obtained
unwanted access to data’ by electronic or other covert means,
in violation of the law or social norms.”113 Second, “the
intrusion must occur in a manner highly offensive to a
reasonable person.”114

        “The right to privacy in the California Constitution
sets standards similar to the common law tort of intrusion.”115
“First, [the plaintiff] must possess a legally protected privacy
interest. . . . Second, the plaintiff’s expectations of privacy
must be reasonable. . . . Third, the plaintiff must show that the



life and liberty, acquiring, possessing, and protecting
property, and pursuing and obtaining safety, happiness, and
privacy.”
111
  Hernandez v. Hillsides, Inc., 211 P.3d 1063, 1072 (Cal.
2009).
112
      Id.
113
  Id. (quoting Shulman v. Group W Prods., Inc., 955 P.2d
469, 490 (Cal. 1998)).
114
      Id.
115
      Id. at 1073.




                               51
intrusion is so serious ‘in nature, scope, and actual or
potential impact as to constitute an egregious breach of the
social norms.’”116

        When presented with parallel privacy claims under tort
law and the California Constitution, the California Supreme
Court has performed a dual inquiry “under the rubric of both .
. . tests.”117 This “consider[s] (1) the nature of any intrusion
upon reasonable expectations of privacy, and (2) the
offensiveness or seriousness of the intrusion, including any
justification and other relevant interests.”118 In evaluating the
offensiveness of an invasion, the court is to consider
“pragmatic policy concerns” such that “no cause of action
will lie for accidental, misguided, or excusable acts of
overstepping upon legitimate privacy rights.”119

       In dismissing the freestanding privacy claims, the
District Court concluded that Google’s alleged practices “did
not rise to the level of a serious invasion of privacy or an
egregious breach of social norms.”120 Contending the District


116
   Id. (quoting Hill v. Nat’l Collegiate Athletic Assn., 865
P.2d 633, 655 (Cal. 1994)).
117
      Id. at 1073-74.
118
      Id. at 1074.
119
   Id. at 1079; Hill, 865 P.2d at 675 (“Whether [a] plaintiff
has a reasonable expectation of privacy in the circumstances
and whether [a] defendant’s conduct constitutes a serious
invasion of privacy are mixed questions of law and fact.”).
120
      In re Google, 988 F. Supp. 2d at 449.



                                52
Court got it right, Google says the plaintiffs voluntarily sent
Google all the internet usage information at issue.121
Moreover, Google argues, tracking cookies are routine.122
Pointing to cases describing cookies as, more or less,
innocuous,123 Google offers that courts “routinely” find no
actionable privacy invasion in cases involving tracking,
collation, and disclosure of internet usage information.124
Google gives particular attention to Low v. LinkedIn, where
the Northern District of California explained that “[e]ven
disclosure of personal information, including social security
numbers, does not constitute an ‘egregious breach of the
social norms’ to establish an invasion of privacy claim.”125

      For purposes of California privacy law, Google’s
emphasis on tracking and disclosure amounts to a
smokescreen. What is notable about this case is how Google
accomplished its tracking. Allegedly, this was by overriding
the plaintiffs’ cookie blockers, while concurrently
announcing in its Privacy Policy that internet users could



121
      Google Br. at 59 (emphasis in original).
122
      Id.
123
   Id. at 61 (citing, e.g., Pharmatrak, 329 F.3d at 14
(“Cookies are widely used on the internet by reputable
websites to promote convenience and customization.”)).
124
  Id. at 62 (citing Stern v. Weinstein, 512 Fed. App’x 701,
702 (9th Cir. 2013)).
125
  Low v. LinkedIn Corp., 900 F. Supp. 2d 1010, 1025 (N.D.
Cal. 2012).




                                53
“reset your browser to refuse all cookies.”126 Google further
assured Safari users specifically that their cookie blockers
meant that using Google’s in-house prophylactic would be
extraneous. Characterized by deceit and disregard, the alleged
conduct raises different issues than tracking or disclosure
alone.127
       Directly pertinent to whether Google’s alleged
practices implicated a protected privacy interest, California
tort law treats as actionable an “unwanted access to data by
electronic or other covert means, in violation of the law or
social norms.”128 Moreover, the California Constitution
protects an interest in “conducting personal activities without
observation,” with the reasonableness of any given
expectation “rest[ing] on an examination of customs . . . as
well as the opportunity to be notified in advance and consent
to the intrusion.”129 To Google’s point, a sophisticated



126
      Compl. ¶ 80.
127
     See Kristen Lovin, SafariGate: Benign Behavior or
Malignant Breach?, Colum. Sci. & Tech. L. Rev. (Feb. 22,
2012), http://stlr.org/2012/02/22/safarigate-benign-behavior-
or-malignant-breach/ (“[O]ne could say that Google ignored
the express desires of its users, elevating its own commercial
interests over the user’s personal privacy interests. This kind
of disregard may be particularly troubling given the relative
bargaining power that an individual consumer has against a
monolith like Google.”).
128
  Hernandez, 211 P.3d at 1072 (internal quotation marks
omitted).
129
      Id. at 1073 (internal quotation marks omitted).




                                 54
internet user may well have known that, in browsing the
internet, her URL information was sent to Google. But such a
user would also reasonably expect that her activated cookie
blocker meant her URL queries would not be associated with
each other due to cookies.130 As the activated cookie blocker
equates, in our view, to an express, clearly communicated
denial of consent for installation of cookies, we find Google
“intru[ded] upon reasonable expectations of privacy.”131

        As for whether the alleged conduct is “so serious in
nature[] [and] scope . . . as to constitute an egregious breach
of the social norms,”132 Google not only contravened the
cookie blockers—it held itself out as respecting the cookie
blockers. Whether or not data-based targeting is the internet’s
pole star, users are entitled to deny consent, and they are
entitled to rely on the public promises of the companies they
deal with. Furthermore, Google’s alleged conduct was broad,
touching untold millions of internet users; it was
surreptitious, surfacing only because of the independent




130
    It is no matter whether or not a given plaintiff had actual,
subjective knowledge of her browser settings and the impact
of those settings on the defendants’ tracking practices. Like a
principal’s agent, a personal computing device acts as an
extension of oneself for purposes of engaging with the
internet. The decision to use one or another technology is the
decision to choose its features, even if the lay user may not
actually know what all those features are in their specifics.
131
      Hernandez, 211 P.3d at 1074.
132
      Id. at 1073 (internal quotation marks omitted).




                                 55
research of Mayer and the Wall Street Journal; and it was of
indefinite duration, with Google’s counsel conceding at
argument that their tracking cookies have no natural lifespan.
Particularly as concerns Google’s public statements regarding
the Safari cookie blocker, we see no justification. Neither,
apparently, do the elected branches, as California and federal
executive agencies have themselves sought to penalize
Google for the events alleged in the complaint.133 Based on
the pled facts, a reasonable factfinder could indeed deem
Google’s conduct “highly offensive” or “an egregious breach
of social norms.”134
       A reasonable jury could conclude that Google’s
alleged practices constitute the serious invasion of privacy
contemplated by California law. We will vacate the dismissal
of the plaintiffs’ claims under the California Constitution and
California tort law.

         B.     California Invasion of Privacy Act

       We next consider the plaintiffs’ claim against Google
for violation of the California Invasion of Privacy Act, Cal.
Penal Code § 631(a). Like the federal Wiretap Act, § 631(a)
“broadly prohibits the interception of wire communications
and disclosure of the contents of such intercepted
communications.”135 The California Supreme Court has




133
      Compl. ¶¶ 166-68; infra n. 12.
134
      Id. (internal quotation marks omitted).
135
  Tavernetti v. Superior Court, 583 P.2d 737, 739 (Cal.
1978).




                                 56
explained that “Section 631 was aimed at one aspect of the
privacy problem—eavesdropping, or the secret monitoring of
conversations by third parties.”136

       The District Court dismissed the § 631(a) claim for the
same reasons that it dismissed the plaintiffs’ federal
wiretapping claim. As discussed above, the pleadings
demonstrate that Google was itself a party to all the electronic
transmissions that are the bases of the plaintiffs’ wiretapping
claims.137 Because § 631 is aimed only at “eavesdropping, or
the secret monitoring of conversations by third parties,”138 we
will affirm the dismissal of the California Invasion of Privacy
Act claim for the same reasons we affirm the dismissal of the
federal Wiretap Act claim.




136
    Ribas v. Clark, 696 P.2d 637, 640 (Cal. 1985); see also
Powell v. Union Pac. R. Co., 864 F. Supp. 2d 949, 955 (E.D.
Cal. 2012) (“Section 631 broadly proscribes third party
access to ongoing communications.”); Thomasson v. GC
Servs. Ltd. P’ship, 321 Fed. App’x 557, 559 (9th Cir. 2008)
(“California courts interpret ‘eavesdrop,’ as used in § 632, to
refer to a third party secretly listening to a conversation
between two other parties.”).
137
    Judge Fisher believes that under Ribas, 696 P.2d 637,
Google may be liable under Section 631(a) for recording the
communications and sharing them with third parties. Judge
Fisher does not write separately as it does not appear that
California law is developed sufficiently on this question to
reverse the judgment of the District Court.
138
      Ribas, 696 P.2d at 640.




                                57
         C.     Remaining State Law Claims

      We will affirm the District Court’s dismissals of the
remaining state law claims against Google.

       The District Court dismissed the plaintiffs’ claim
under the California Unfair Competition Law, Cal. Bus. &
Prof. Code § 17200, on the basis that, under the statute,
“private standing is limited to any ‘person who . . . has lost
money or property’ as a result of unfair competition.”139
Likewise, the District Court dismissed the plaintiffs’ claim
under the California Comprehensive Computer Data Access
and Fraud Act, Cal. Penal Code § 502, on the basis of § 502’s
requirement that a suit may only be brought by one who has
“suffer[ed] damage or loss by reason of a violation.”140 As
discussed above in connection with the Computer Fraud and
Abuse Act, the complaint fails to show damage or actual loss.
Accordingly, the dismissal of these claims was proper.

      The California Consumers Legal Remedies Act, Cal.
Civ. Code § 1770, proscribes various “unfair methods of
competition and unfair or deceptive acts or practices
undertaken by any person in a transaction intended to result
or which results in the sale or lease of goods or services to
any consumer.”141 On appeal, the plaintiffs argue that they


139
   Kwikset Corp. v. Superior Court, 246 P.3d 877, 884 (Cal.
2011) (quoting § 17204).
140
      Cal. Penal Code § 502(e).
141
Cal. Civ. Code § 1770(a).




                                  58
plead a forced “sale” whereby they gave their trackable
internet history information in exchange for advertisements
delivered to their browsers (i.e., the “services”). The plaintiffs
present no caselaw in support of their expansive construction
of “sale.” And California federal courts have expressly
rejected defining “sale” as to include “transactions” based on
non-tangible forms of payment, including internet usage
information specifically.142 Likewise, Black’s Law Dictionary
defines a sale as a “transfer or property or title for a price,”
requiring specifically “a price in money paid or promised.”143
We follow the view of the California federal courts, and see
no “sale . . . of services” in the allegations of the complaint.
The dismissal of this claim was thus proper, too.

V.       Conclusion

        In light of the foregoing, we will dispose of the
plaintiffs’ claims in the following manner.

       We will affirm the dismissal of the three federal law
claims brought against all defendants. Because the defendants
were parties to all electronic transmissions at issue in this



142
    See Claridge v. RockYou, Inc., 785 F. Supp. 2d 855, 864
(N.D. Cal. 2011) (rejecting plaintiff’s contention that “his
transfer of . . . information to defendant in exchange for free
applications[] constitutes a ‘purchase’ or ‘lease’” as finding
“no support under the specific statutory language of the
[Act]”); Yunker v. Pandora Media, Inc., 2013 WL 1282980,
at *12 (N.D. Cal. 2013) (same).
143
      Black’s Law Dictionary (10th ed. 2014) (“Sale”).




                                59
case, and plaintiffs state no Wiretap Act violation per 18
U.S.C. § 2511(2)(d). The alleged intrusion upon the
plaintiffs’ personal computing devices does not implicate a
“facility” protected by the Stored Communications Act. And
the plaintiffs plead no cognizable losses as required by the
Computer Fraud and Abuse Act.

        We will vacate the District Court’s dismissal of the
plaintiffs’ freestanding privacy claims against Google under
the California Constitution and California tort law. A
reasonable factfinder could conclude that the means by which
defendants allegedly accomplished their tracking, i.e., by way
of a deceitful override of the plaintiffs’ cookie blockers,
marks the serious invasion of privacy contemplated by
California law. But we will affirm the dismissal of the
remainder of the plaintiffs’ state law claims. The plaintiffs fail
to plead a violation of the California Invasion of Privacy Act
for the same reason that they fail to plead a violation of the
federal Wiretap Act. Likewise, because they do not show
loss, the plaintiffs fail to show violations of the California
Unfair Competition Law or the California Comprehensive
Computer Data Access and Fraud Act. Finally, the plaintiffs
do not plead a “sale” as required by the California Consumers
Legal Remedies Act.




                               60